NUMBER 13-15-00333-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


              IN RE JENNIFER MACHACEK IN HER CAPACITY
            AS INDEPENDENT ADMINISTRATOR OF THE ESTATE
                  OF LAVERNE (TOBY) SMITH, DECEASED


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Per Curiam Memorandum Opinion1

        Relator, Jennifer Machacek in her capacity as Independent Administrator of the

Estate of Laverne (Toby) Smith, Deceased, filed a petition for writ of mandamus, a motion

for emergency stay, and an amended motion for emergency stay in the above cause on

June 21, 2015. Through this original proceeding, relator sought to compel the trial court

to vacate its order of July 10, 2015 compelling the production of privileged documents.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
This Court granted the motion for emergency stay and requested that the real parties in

interest, Andrea Gilliland and Sandra Dee Taylor, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. Currenty before the

Court is relator’s unopposed motion to dismiss the petition for writ of mandamus.

According to the motion, on July 29, 2015, the trial court withdrew the order that was the

subject of this petition for writ of mandamus.     Accordingly, relator requests that we

dismiss this original proceeding.

       A court cannot decide a case that has become moot during the pendency of the

litigation. See Heckman v. Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012). A case

becomes moot if, since the time of filing, there has ceased to exist a justiciable

controversy between the parties or if the parties lack a legally cognizable interest in the

outcome.    See id.   This doctrine applies to original proceedings.      See, e.g., In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the unopposed motion to dismiss, is of the opinion that this matter has been rendered

moot. Accordingly, the Court GRANTS the unopposed motion to dismiss, LIFTS the stay

previously imposed by this Court, and DISMISSES the petition for writ of mandamus as

moot. See TEX. R. APP. P. 52.8(a), 52.10(b).


                                                        PER CURIAM


Delivered and filed the
1st day of September, 2015.




                                             2